J-A29020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JON S. BOWMAN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON C. BOWMAN                          :
                                               :
                       Appellant               :   No. 655 MDA 2020


                 Appeal from the Decree Entered March 12, 2020,
              in the Court of Common Pleas of Cumberland County,
                       Civil Division at No(s): 2016-01738.


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED FEBRUARY 09, 2021

        Appellant Shannon C. Bowman (Wife) appeals the order’s denying her

exceptions to the master’s report and recommendation, which divided the

marital estate she shared with Appellee Jon S. Bowman (Husband). Although

the court divided the estate in Wife’s favor, her possession of the property

necessitated that she transfer a sum to Husband in order to effectuate the

distribution. After careful review, we affirm.1

        The history of this case involves a short marriage and long divorce,

replete with a predictable degree of acrimony, which we need not restate. The

pertinent factual and procedural background is as follows. The parties’ wed

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that Wife filed another appeal, 798 MDA 2020, which is separately
listed before this panel.
J-A29020-20



on October 12, 2013, separated approximately 28 months later on February

8, 2016, and litigated their divorce until the entry of the decree on March 12,

2020. The couple had one child during the marriage.

      Husband filed a divorce complaint in March 2016.         The court held

settlement conferences throughout 2017 and 2018. Part of the delay can be

attributed to the shifting nature of the litigation; once the parties were

separated for statutorily required timeframe, Husband was entitled to a

divorce under 23 Pa.C.S.A. § 3301(d) (irretrievable breakdown) without

proving fault and without Wife’s consent. After no settlement was reached,

the court set an equitable distribution hearing before a master. The master

held hearings on November 1, 2018, and January 22-23, 2019, which

culminated with the master’s report and recommendation on April 25, 2019.

      In the report, the master determined that Wife earned $116,703 per

year and received $1,066.48 for the support of the parties’ child. Husband

earned $74,883 per year and anticipates an annual bonus of approximately

$11,000. The parties were married for approximately 2 ½ years before they

separated. Husband was 39 years old, and Wife was 41. The court’s equitable

distribution scheme provided that Wife receive 60% of the marital estate to

Husband’s 40%, but that Husband be responsible for 60% of the negligible

marital debt to Wife’s 40%.

      Specifically, the master accounted for certain marital assets and debts,

which are the crux of this appeal: Wife’s Thrift Savings Plan (TSP) retirement

account; Wife’s Federal Employees Retirement System (FERS) pension; and

                                     -2-
J-A29020-20



the increase in the value of Wife’s premarital residence, where they lived

during the marriage.        However, the master was not persuaded by Wife’s

demand that she be compensated for allegedly helping Husband repay his

premarital debt. Nor was the master persuaded to compensate Wife for her

decision to utilize paid time off, accrued prior to the marriage, to maximize

her maternity leave. See Master’s Report and Recommendation, 4/25/19, at

1-26.

        Following the master’s report and recommendation, Wife filed 19

exceptions to the trial court. The court ultimately denied her exceptions and

adopted the master’s recommendation by order of December 11, 2019. The

December order was made final by the entry of the divorce decree on March

12, 2020. Wife filed a timely2 notice of appeal.


____________________________________________


2 Wife filed a notice of appeal on April 24, 2020, which was 13 days beyond
the allowable 30-day timeframe provided by Pa.R.A.P. 903(a). This Court
issued a rule to show cause, directing Wife to explain why the instant appeal
should not be quashed as untimely. In response, Wife cited our Supreme
Court’s declaration of a general, statewide judicial emergency on account of
COVID-19. See In re: General Statewide Judicial Emergency, 228 A.3d
1281 (Pa. 3/16/20) (per curiam). She correctly noted the Supreme Court’s
suspension of “all time calculations for purposes of time computation relevant
to court cases or other judicial business, as well as time deadlines.” See id.
Indeed, the High Court specified thereafter: “Legal papers or pleadings…which
are required to be filed between March 19, 2020 and May 8, 2020, generally
shall be deemed to have been filed timely if they are filed by the close of
business on May 11, 2020. In re: General Statewide Judicial Emergency,
230 A.3d 1015 (Pa. 4/28/20) (per curiam). Because the Supreme Court’s
orders extended Wife’s filing date to May 11, 2020, her notice of appeal, dated
April 24, 2020, is timely.



                                           -3-
J-A29020-20



      She presents the following issues for our review:

            1. Did the lower court err by violating (without any
               analysis) federal law and ordering an immediate offset
               payment of Wife’s [Federal Employees Retirement
               System (FERS)] benefit?

            2. Did the lower court err by overinflating the immediate
               offset value of Wife’s FERS benefit?

            3. Did the lower court err by valuing Wife’s non-marital
               asset (her [thrift savings plan (TSP)] retirement plan)
               as a martial asset both in calculating growth beyond
               the date of separation as well as failing to credit for
               premarital funds used to repay a premarital loan?

            4. Did the lower court err by not accounting for or
               considering that Husband paid off his pre-marital debt
               with marital money?

            5. Did the lower court err by not crediting Wife for having
               expended her significant amount of accrued sick leave
               to pay for household expenses?

            6. Did the lower court err in accepting the master’s
               valuation of the marital home on the date of
               marriage?

            7. Did the lower court’s equitable distribution order fail
               to effectuate economic justice because the court
               refused to account for Wife’s substantial contributions
               toward the marriage?

Wife’s Brief at 2-3.

      At the outset, we underscore that the objective of equitable distribution

is to effectuate economic justice between the parties and to achieve a just

determination of their property rights. See Hess v. Hess, 868 A.2d 554, 558

(Pa. Super. 2005). Our scope and standard of review of equitable distribution

awards is settled:



                                     -4-
J-A29020-20


           We       review      a       challenge       to     the     trial
           court's equitable distribution scheme for an abuse of
           discretion. We do not lightly find an abuse of discretion,
           which requires a showing of clear and convincing evidence.
           We will not find an abuse of discretion unless the law has
           been overridden or misapplied or the judgment exercised
           was manifestly unreasonable, or the result of partiality,
           prejudice, bias, or ill will, as shown by the evidence in the
           certified record. [...] When determining the propriety of
           an equitable distribution award, this Court must consider
           the distribution scheme as a whole. We do not evaluate the
           propriety of the distribution order upon our agreement with
           the court's actions nor do we find a basis for reversal in the
           court's application of a single factor. Rather, we look at
           the distribution as a whole in light of the court's overall
           application of the 23 Pa.C.S.A. § 3502(a) factors for
           consideration in awarding equitable distribution. If we fail to
           find an abuse of discretion, the order must stand. Finally, it
           is within the province of the trial court to weigh the evidence
           and decide credibility and this Court will not reverse those
           determinations so long as they are supported by the
           evidence.

Conner v. Conner, 217 A.3d 301, 309 (Pa. Super. 2019) (citations and

quotation marks omitted).

                                     FERS Pension

      Wife’s first and second appellate issues concern her FERS pension. First,

Wife contends that the court lacked authority to divide her FERS pension;

second, in the alternative, she argues the master overvalued the FERS

pension,    causing    the   court    to   err   when   it   adopted   the     master’s

recommendation.

      Wife is employed by the federal government and is entitled to a FERS

pension. Her contributions began before the marriage, and thus, only some

portion of this pension is marital property, and an even smaller portion could


                                           -5-
J-A29020-20



be claimed by Husband. The master recommended dividing the FERS pension

via the “immediate offset” method; i.e., where the court determines the

present value at the time of equitable distribution and factors it into its

ultimate equitable distribution scheme. The immediate offset method differs

from the deferred distribution method, which requires the court to retain

jurisdiction, perhaps for decades, while the parties wait to see what the

ultimate value of the pension becomes.

     We have explained these methodologies as follows:

        Pennsylvania law provides two methods for distributing a
        pension when dividing marital assets. The first method,
        “immediate offset,” awards a percentage of the marital
        portion of the value of the pension to the party earning it,
        and offsets the marital value of this pension with other
        marital assets at equitable distribution. This method is
        preferred where the estate has sufficient assets to offset the
        pension, because it does not require the court to retain
        jurisdiction indefinitely. The second method, “deferred
        distribution,” generally requires the court to retain
        jurisdiction until the pension is collected, at which point the
        pension is divided according to the court's order. This
        method is more practical where the parties lack sufficient
        assets to offset the marital value of the pension.

        We have recognized that neither distribution scheme will be
        appropriate to all cases. Rather, the trial court must
        balance the advantages and disadvantages of each
        method according to the facts of the case before it in
        order to determine which method would best effectuate
        economic justice between the parties.

Conner, 217 A.3d at 312 (emphasis added, citations omitted).

     Given the brevity of the marriage, the master determined that the

marital portion of Wife’s FERS pension was relatively small. Furthermore, the


                                     -6-
J-A29020-20



master based its determination on the assumption that Wife would retire at

age 62, as opposed to age 48 ½ (the earliest she would be entitled to collect

the pension). By assuming Wife would retire at 62, the master effectively

reduced the marital portion of the overall pension. According to Husband’s

expert evaluator, if Wife retired early, the marital portion of the FERS benefit

would be $87,366; however, by assuming Wife would retire at 62, the marital

portion would be $26,961. The master then recommended the immediate

offset of this lesser figure, in accordance with its 60/40 percentage in Wife’s

favor.     All told, the master determined that Husband was entitled to

approximately $10,784.40 of Wife’s FERS pension. The trial court adopted

the master’s findings.

         The court explained that an immediate offset was the preferred method

here, because the marital estate had sufficient assets to offset the pension,

and it did not require the court to retain jurisdiction.   Trial Court Opinion

(T.C.O.), 12/11/19, at 7. The court also reasoned that an immediate offset

avoided undue speculation on Wife’s future employment decisions and allowed

the parties to move forward. “This Gordian knot must be cut now.” Id.

         But Wife argues that the court violated federal law, because her FERS

pension may not be paid out by the Office of Personnel Management (OPM)

before Wife is entitled to collect the pension. See Wife’s Brief at 8-9. She

cites federal regulations, which provide: “employees, retirees, and State court

may not assign…FERS benefits except as provided in this part.” See 5 C.F.R.

§ 838.111.        More specifically, the regulations provide: “Under…FERS,

                                      -7-
J-A29020-20



employee annuities…are payable on the first business day of the month

following the months in which the benefit accrues[;] [i]n honoring and

complying    with   a   court   order,   OPM   will   not   disrupt   the   payment

schedule…despite any provision in the court order directing a different

schedule of accrual or payment of amounts due the former spouse….” 5 C.F.R.

§ 838.132 (a)-(b).

      We understand these federal regulations, but we do not agree with

Wife’s contention. Contrary to Wife’s characterization of the facts, the court

did not order OPM to immediately payout Husband’s portion of Wife’s FERS

pension.    Money is fungible, and the master’s recommendation merely

obligated Wife to transfer to Husband the cash equivalent of his share of the

FERS pension. Fashioning an equitable distribution award in this manner is

entirely consistent with the immediate offset method. Thus, it was entirely

appropriate of the trial court to adopt the master’s recommendation. Wife’s

first claim is without merit.

      Wife’s second appellate issue also concerns the FERS pension.

Notwithstanding the argument above, Wife claims the master should have

valued the FERS pension based on the testimony of her expert witness, as

opposed to the testimony of Husband’s. See Wife’s Brief at 9.

      The valuations offered by the competing witnesses diverged quite

drastically. Wife’s expert valued the FERS pension at $9,113.18; Husband’s

expert valued the pension to be at either $87,366 or $26,961, depending on

when Wife retired. Each expert used different methodologies. Wife’s expert

                                         -8-
J-A29020-20



utilized a 5% discount rate, based on his experience with federal pensions.

Husband’s expert based his discount rate on what it would actually cost to

purchase a guaranteed-lifetime-income plan in the private marketplace; he

also relied on publications from federal organizations, taken together with

mortality tables. The mortality rate was another difference in methodology.

Wife’s expert relied on IRS table 2000 CM, but he conceded these tables are

not precise, as they are not updated often.    Husband’s expert, who is an

actuary, used the same literature he employed to determine the discount rate.

The experts also used different coverture fractions, valuation dates, and cost

of living adjustments. Ultimately, the master agreed with Husband’s expert,

finding him to be more credible. The court adopted the master’s findings.

      In her Brief, Wife essentially reiterates the above differences in

methodology, but she does not explain how the court’s decision to adopt the

master’s findings constituted an abuse of discretion. She merely requests that

this Court reweigh the evidence and adopt her expert’s valuation instead of

Husband’s. As we noted above, issues of weight and credibility are within the

province of the factfinder, so long as the determinations are supported by the

record. See Conner, 217 A.3d at 309. This claim also fails.

                                   TSP Account

      We turn now to Wife’s third appellate issue, which involves Wife’s TSP

retirement account. Like the FERS pension, Wife’s TSP account predated the

marriage and thus had a marital and non-marital component.          The most

obvious example of the marital component is the contributions Wife made to

                                    -9-
J-A29020-20



the retirement account during the marriage. However, there is another aspect

of the marital component that the court must consider.        Pursuant to 23

Pa.C.S.A. § 3501(a.1), the increase of value of any nonmarital property shall

also be considered a marital asset subject to equitable distribution. There was

still another quirk affecting to the valuation of the TSP account. Prior to the

marriage, Wife borrowed from the TSP account, incurring a premarital debt.

This debt was eventually repaid during the marriage, partially with comingled

funds.

      Regarding the TSP valuation, the court again relied on Husband’s expert

over Wife’s expert. Husband’s witness valued the increase of value of the

nonmarital component to be $11,004.            He further valued the marital

contributions to the TSP account, including a portion of the TSP debt

repayment, to be $52,955, for a sum total of $63,959 – representing the

marital portion of the TSP benefit.          The court adopted the master’s

recommendation that this asset be divided 60/40 in favor of Wife.

      On appeal, Wife argues that the master’s valuation was erroneous for

two reasons. We begin with the first.        While Wife acknowledges that the

increase in value of the nonmarital property constitutes a marital asset, she

maintains that contributions to the TSP account during the marriage should

not have been considered. Consequently, her expert’s valuation of the TSP

account did not account for the marital contributions and their ongoing

growth. For support, Wife cites 23 Pa.C.S.A. § 3501(a.1), which codifies the

methodology for measuring the increase of value of a nonmarital property:

                                    - 10 -
J-A29020-20


         The increase in value of any nonmarital property acquired
         …shall be measured from the date of marriage or later
         acquisition date to either the date of final separation or the
         date as close to the hearing on equitable distribution as
         possible, whichever date results in a lesser increase. […]

23 Pa.C.S.A. § 3501(a.1) (emphasis added).

      In other words, Wife argues the master should not have included her

marital contributions to the TSP account during the marriage, because such

inclusion would result in a greater – not lesser – increase. Put another way,

Wife seeks to utilize Section 3501(a.1) as a maneuver to kick out marital

contributions from the TSP account. For support, Wife cites Biese v. Biese,

979 A.2d 892 (Pa. Super. 2009), wherein this Court determined that the

increase in property value of a nonmarital house should have been determined

as of the date of separation (where the increased value was lesser), and not

at the date of the equitable distribution trial (where the increased value was

higher). Wife’s reliance on Biese is inapposite.

      Here, Wife’s TSP account had a nonmarital and marital component, just

like the house in Biese. But unlike in Biese, the marital component of the

TSP account has two distinct elements: 1) the increase in value of the

nonmarital component (Section 3501(a.1); and 2) the contributions made to

the benefit during the marriage.    Certainly Section 3501(a.1) governs the

proper methodology for determining the increase of nonmarital property.

However, Wife ignores the second element of the marital component of her

TSP account – that is, the contributions she made during the marriage.

Section 3501(a.1) has no bearing on this component of the TSP account.

                                     - 11 -
J-A29020-20



      As the master explained:

        [P]roperty earned…over the course of the marriage is
        marital and adding it to premarital accounts does not
        convert it to a non-marital asset. 23 Pa.C.S.A. § 3501(a),
        (b); Nagle v. Nagle, 799 A.2d 812, 818 (Pa. Super. 2002).
        Additionally, it would appear the ability to accurately trace
        premarital funds is required to avoid a determination that
        premarital assets have comingled with marital assets and
        are therefore transformed into marital assets for the
        purposes of equitable distribution. See Dean v. Dean, 98
        A.3d 637, 641 (Pa. Super. 2014); Busse v. Busse, 921
        A.2d 1248, 1257 (Pa. Super. 2007). Finally, it is important
        to note that the court is given great discretion in
        determining the value of a marital asset. Carney v.
        Carney, 167 A.3d 127, 131 (Pa. Super. 2017); Mundy v.
        Mundy, 151 A.3d 230, 236 (Pa. Super. 2016).

Master’s Report and Recommendation, 4/25/19, at 10.

      The trial court adopted this recommendation, and we find no error of

law, nor abuse of discretion. Our Supreme Court explained the difficulty in

labeling and distributing an employee-spouse’s pension in Smith v. Smith,

938 A.2d 246, 253 (Pa. 2007):

        An employee-spouse’s pension benefit does not fit cleanly
        into either the marital or the post-separation category. On
        one hand, the pension can be viewed as a fruit of the
        marriage and the product of both spouses’ efforts during the
        marriage, thus warranting consideration as marital property
        subject to distribution to the non-employee-spouse. On the
        other hand, the eventual pension benefit may also result
        partially    from     the    employee-spouse’s     continued
        employment after separation, and thus, partially, would be
        non-marital property not subject to distribution.

Id.




                                   - 12 -
J-A29020-20



      The same logic prevails here. Wife’s contributions prior to the marriage,

and after the date of separation, are of her own labor. But the court cannot

ignore that aspect of the TSP account that is the fruit of the marriage, i.e.

marital property.

      Nonetheless, Wife advances a second reason the court overvalued the

TSP account. Regarding the premarital TSP loan, which Wife repaid during

the marriage, Wife argues that she repaid the TSP loan with nonmarital funds.

See Wife’s Brief at 14-17. The master observed that each party generally

kept their respective funds separate, and that each spouse repaid their

respective expenses and premarital debts with their own funds. However,

Husband’s expert testified that Wife used some marital funds, from a

comingled account, to repay some of the premarital loan she borrowed from

her TSP account. The master determined Wife could not refute Husband’s

expert, and factored the loan repayment into its valuation of the increase of

the nonmarital portion of the TSP account. We observe that “it is within the

province of the trial court to weigh the evidence and decide credibility and this

Court will not reverse those determinations so long as they are supported by

the evidence.” Brubaker v. Brubaker, 201 A.3d 180, 184 (Pa. Super. 2018).

The court adopted master’s recommendation, and we fail to discern an abuse

of discretion.

                           Husband’s Premarital Debt

      In her fourth issue, Wife argues that the court failed to consider Wife’s

marital contributions toward repaying Husband’s premarital debt. When the

                                     - 13 -
J-A29020-20



parties married, Husband had credit card debt, student loan debt, and a car

note.    Only Husband’s student debt remained at the time of equitable

distribution.

        Wife cites Hicks v. Kubit, 758 A.2d 202 (Pa. Super. 2000) for the

proposition that “[o]ut of fairness to Wife, Wife must be compensated for her

contribution that enables Husband to eliminate a premarital debt.” See Wife’s

Brief at 17. However, this excerpt does not appear in Hicks. Rather, it is a

quotation from a trial court opinion, as cited by our non-precedential decision

in Topel v. Topel, 2018 WL 1783162, 1-6* (Pa. Super. 2018). 3

        In Topel, the husband’s premarital home was underwater; i.e., the

mortgage was greater than the value of the house.            The wife provided

significant funds to the husband in order to get him out of debt so he could

sell his premarital home. The premarital home sold, and husband was then

free and clear of his debt. The wife then refinanced the mortgage of her home

– the one she lived in with the husband before their separation. The trial court

in Topel recognized that the wife was de facto paying for Husband’s premarital

home, because when she refinanced the her mortgage, she took on new debt

to Husband’s benefit.       Thus, to effectuate economic justice at the parties’


____________________________________________


3 We note that Topel has no persuasive value as it was filed prior to our rule
change. Per 210 Pa. Code § 65.37 (Non-Precedential Decisions (formerly
titled Unpublished Memorandum Decisions), non-precedential decisions filed
after May 1, 2019, may be cited for their persuasive value. See also Pa.R.A.P.
126(b) (Citations of Authorities).      Nevertheless, we discuss Topel to
underscore the deficiency of Wife’s argument.

                                          - 14 -
J-A29020-20



equitable distribution hearing, the trial court determined that wife needed to

be compensated. We agreed. Id. at *6.

      Here, the parties left to themselves their premarital responsibilities. As

noted above, the master determined that Husband repaid his debts using his

own funds from an account that was not comingled with the parties’ marital

assets.   The master noted that, for the most part, the parties chose to

maintain separate accounts in their individual names, with each contributing

to a joint account from which they utilized for their joint expenses (such as

utilities, groceries, taxes, the mortgage – and later – child expenses).

      Thus, unlike in Topel, Wife did not contribute to the repayment of

Husband’s premarital debt, much less incur debt herself to unburden Husband.

We note, however, that the master acknowledged Wife contributed more

toward the parties’ joint expenses, in large part because she earned

considerably more income than Husband. Still, we find no error. To the extent

that Husband was able to pay down much of his premarital debt during the

course of the brief marriage, the same was reflected in the master’s equitable

distribution scheme whereby Wife received 60% of the assets. And although

the master determined the total marital debt was relatively miniscule

($604.16), the master recommended that Wife only be responsible for only

40% of the marital debt. We discern no abuse of discretion in the court’s

decision to adopt the master’s report.

                                Wife’s Sick Leave




                                    - 15 -
J-A29020-20



      In her fifth appellate issue, Wife argues the court ignored Wife’s

contribution to the marriage when it did not consider Wife’s accrued sick leave.

See Wife’s Brief at 18. Wife used her premarital sick leave, in conjunction

with her allotted maternity leave, so she could enjoy 3 ½ months’ worth of

paid-time-off after the birth of the parties’ child. In essence, Wife claims that

she had to use her sick leave after the child’s birth, because Husband refused

to increase his financial contributions to the household.         Wife totals the

financial value of the sick leave to be $26,076.26, all of which she accrued

prior to the marriage. Thus, according to Wife, the utilization of this premarital

paid-time-off should have been considered as a contribution toward the

household, for which she deserves some credit in the court’s equitable

distribution calculations.

      Husband argues that Wife chose to utilize her paid sick leave so she

could have an extended maternity leave, even though she could have saved

this accrued paid-time-off and opted for a shorter maternity leave.            The

master’s report mentioned Wife’s sick leave only in passing, in a miscellaneous

category that includes inter alia the wear and tear on the hot water heater

in the marital residence. See Master’s Report and Recommendation at 20.

The master concluded: “These miscellaneous issues, while not listed

exhaustively or addressed specifically, have been sifted for relevance and

considered by the [m]aster in the recommended distribution.” Id. In adopting

the master’s recommendation, the trial court opined: “Again, it is not a matter

of failing to consider Wife’s contention, it is a question of adopting it as valid.

                                      - 16 -
J-A29020-20



Ultimately, we are unconvinced that Wife should be compensated for using

her leave.” T.C.O., at 9.

      Although Wife cites no legal authority to support her argument, we

recognize that a relevant equitable distribution factor is “the sources of income

of both parties, including, but not limited to, medical, retirement, insurance

or other benefits.” See 23 Pa.C.S.A. § 3502(a)(6).          We are hesitant to

speculate, but we certainly see how Wife’s benefits could have factored into

the equitable distribution of the marital estate.      However, “[w]e do not

evaluate the propriety of the distribution order upon our agreement with the

court’s actions nor do we find a basis for reversal in the court’s application

of a single factor. Rather, we look at the distribution as a whole in light of

the court’s overall application of the 23 Pa.C.S.A. § 3502(a) factors for

consideration in awarding equitable distribution.” Harvey v. Harvey, 167

A.3d 6, 17 (Pa. Super. 2017) (citation and internal brackets omitted)

(emphasis added). Put plainly, while the court could have given more weight

toward Wife’s contribution of paid sick leave, the court did not err for failing

to do so. Wife’s fifth contention is without merit.

                                     The House

      In her sixth appellate issue, Wife claims that the court erred by

accepting the master’s valuation of her home. See Wife’s Brief at 20. When

the parties married, Husband moved into Wife’s premarital residence.

Because the residence was nonmarital, only its increase in value was subject




                                     - 17 -
J-A29020-20



to equitable distribution, per 23 Pa.C.S.A. § 3501(a.1), supra. Again, Wife’s

contention is little more than a battle-of-the-experts. The master explained:

        Husband claims that there was an increase in value, as
        determined by his expert. In accordance with 23 Pa.C.S.A.
        3501(a.1), Husband’s expert […] appraised the property on
        the date of marriage, the date of separation, and at a date
        close to that of the hearing on the issue. Subtracting the
        date of marriage value from the date of separation valued
        yielded the lesser increase and Husband claims that
        increase in the value of the house was $13,000. In lieu of
        using her own expert to value the real estate on the date of
        separation and close to the hearing date, Wife wishe[d] to
        stipulate to Husband’s date of separation valuation without
        agreeing that Husband’s expert utilized the appropriate
        valuation methodology. Utilizing Wife’s date of marriage
        valuation and Husband’s date of separation valuation would
        yield a decreed in value of $2,000 over the course of the
        marriage.

                                     […]

        At the hearing on the real estate valuation, both Husband
        and Wife presented testimony and reports from experts[….]
        Both experts presented credible testimony and acknowledge
        that the valuation of real estate often requires the appraiser
        to apply their discretion in determining the appropriate
        value attached to different aspects of the property, such as
        the craftsmanship of the home and the materials used. Of
        note, it would appear that each expert came up with a
        different square footage measurement for the property [a
        difference of 310 square feet] which affected their overall
        value determinations. […] In his testimony, Wife’s expert
        acknowledged that he did not find anything wrong with
        Husband’s expert’s testimony outside of the square footage
        discrepancy and generally subjective valuation issues.
        [Wife’s expert] further testified that if he were to use
        [Husband’s expert’s] square footage numbers their
        respective valuations of the property on the date of the
        marriage would be closer together.

        As [Wife] did not provide any independent valuation of the
        property beyond that of the date of marriage, Wife asserts


                                    - 18 -
J-A29020-20


         that Husband’s expert correctly valued the property at the
         date of separation, but incorrectly valued the property at
         the date of marriage. This contention is untenable.

Master’s Report and Recommendation at 15-16.

      The court adopted the master’s recommendation.           On appeal, Wife

cannot articulate how the trial court abused its discretion. As we noted above,

weight and credibility determinations are within the province of the fact-finder.

See Brubaker, supra.        In our review, we conclude that the master’s

determinations were supported by the record, and thus we conclude Wife’s

claim is without merit.

                                 Economic Justice

      In her seventh and final appellate issue, Wife sets forth a catchall claim

that the court’s adoption of the master’s report failed to effectuate economic

justice. As mentioned above, the master recommended Wife receive 60% of

the marital estate and that she be responsible for 40% of the negligible marital

debt. To achieve this distribution, the master recommended, inter alia: Wife

transfer $18,965.80 from her TSP account to the tax-deferred account of

Husband’s choosing; that she transfer $10,000 in cash to Husband; and that

she pay Husband $817 in 28 monthly installments.

      Wife surmises that Husband effectively “leached off of Wife during the

marriage,” which we construe as her disapproval of Husband’s contributions

to the marriage and its estate. See Wife’s Brief at 29; see also 23 Pa.C.S.A.

§ 3502(a)(6)-(7) (“The sources of income of both parties, including, but not

limited to, medical, retirement, insurance or other benefits[; t]he contribution

                                     - 19 -
J-A29020-20



or dissipation of each party in the acquisition, preservation, depreciation or

appreciation of the marital property, including the contribution of a party as a

homemaker.”). Wife argues that a just distribution would reflect her retention

of 71%-79% of the marital assets. For support, she relies on Wang v. Feng,

888 A.2d 882, 886 (Pa. Super. 2005), a most unusual case wherein this Court

affirmed the decision to award a wife 100% of the marital estate. See Wife’s

Brief at 28-29. Those circumstances are not present in the instant matter.

      We recognize that the court’s equitable distribution scheme required

Wife to transfer a relatively large sum to Husband, because Wife was in

possession of the marital property. Of course, Wife takes no comfort in the

fact that the court awarded her the lion’s share of the marital property.

Beyond her general dissatisfaction, Wife cannot articulate how the law was

“overridden or misapplied or [how] the judgment exercised was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown

by the evidence in the certified record.” See Carney v. Carney, 167 A.3d

127, 131 (Pa. Super. 2017).

      In sum, Wife fails to appreciate the broad discretion this Court affords

to the trial court in equitable distribution matters, specifically when it comes

to weighing the Section 3502(a) factors and determining the credibility of the

witnesses. After reviewing the court’s decision to adopt the master’s report




                                     - 20 -
J-A29020-20



and recommendation, we discern no abuse of discretion. “If we fail to find an

abuse of discretion, the order must stand.” Harvey, 167 A.3d at 17.4

        Application for Relief denied. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




____________________________________________


4   Given our disposition, Husband’s Application for Relief is denied as moot.


                                          - 21 -